Citation Nr: 1623869	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for another acquired psychiatric disorder, including depression and dysthymic disorder, on a direct basis. 

3. Entitlement to service connection for another acquired psychiatric disorder, including adjustment disorder, depression and dysthymic disorder, on a secondary basis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to November 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Board remanded this case for further development in June 2015.

The Board has bifurcated the service connection claim for an acquired psychiatric disorder other than PTSD into two issues -direct and secondary service connection.  The record is sufficiently developed to adjudicate the issue of direct service connection on the merits.  However, the issue of secondary service connection may be affected by the outcome of a pending appeal on the issue of whether there is new and material evidence to reopen a service connection claim for peripheral neuropathy.  In this regard, there is evidence of record, including a September 2013 written statement by the Veteran and the December 2015 VA examination report, indicating that the Veteran's depression may be secondary to physical conditions, including peripheral neuropathy.  Accordingly, a decision on the issue of service connection on a secondary basis must be deferred pending further action on the appeal concerning peripheral neuropathy.  Therefore, bifurcation of that issue is appropriate in this case.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection), aff'd 631 F.3d 1380 (Fed. Cir. 2011); see also Roebuck v. Nicholson, 20 Vet.App. 307, 315 (2006) (the Board may bifurcate a claim and address different theories or arguments in separate decisions).

In May 2016, the Veteran filed a substantive appeal (VA Form 9), perfecting his appeal regarding the issue of whether there is new and material evidence to reopen the service connection claim for peripheral neuropathy.  That issue has not yet been certified to the Board for appellate review.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, certification ensures that certain due process rights are satisfied.  Specifically, when an appeal is certified and the record transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2015).  As the required notifications have not been sent, the Board will defer action on this appeal to ensure these due process requirements are satisfied.  See 38 C.F.R. § 3.103 (2015) (setting forth due process and appellate rights); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in 38 C.F.R. § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

Moreover, the May 2016 Form 9 reflects that the Veteran has requested to testify at a hearing before the Board regarding his petition to reopen the peripheral neuropathy claim.  The Form 9 was filed so recently that a hearing has not yet been scheduled.  Therefore, it would be premature for the Board to take any action on the appeal at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disorder other than PTSD, including depression and dysthymic disorder, on a secondary basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have PTSD medically linked to an in-service stressor. 

2. The Veteran's depression and adjustment disorder do not result from disease or injury incurred in or aggravated by active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2. The criteria for direct service connection for a psychiatric disorder other than PTSD, including adjustment disorder with depression, are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The record shows that the Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and VA treatment records including Vet Center records have been associated with the claims file.  Private treatment records identified by him have also been obtained to the extent possible.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations have been performed and medical opinions provided adequate to make a fully informed decision on the claim, including the issues of whether the Veteran has PTSD medically linked to an in-service stressor, and whether depression results from disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 

The Board remanded this claim in June 2015 for further development, including for a VA examination and opinion.  All of the Board's remand directives have been accomplished.  Accordingly, there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Analysis

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


A. PTSD

The Veteran seeks service connection for PTSD.  He has identified two stressors which he states are medically linked to his PTSD, as reflected in an April 2013 VA Form 21-0781, in Vet Center records dated in February 2013 and April 2014, and in the December 2015 VA examination report.  The first stressor incident was his learning that two friends who served in his unit died in a helicopter accident in Vietnam.  This appears to be the Veteran's "main stressor" or "primary stressor," as phrased by the December 2015 and September 2013 VA examiners, respectively, and as indicated in the Vet Center records, which will be discussed below.  The second stressor he identified (in the April 2013 VA Form 21-0781) was encountering "incoming fire" while aboard a helicopter mission in Vietnam.  The February 2013 Vet Center record reflects that the Veteran also mentioned helping wounded Vietnamese soldiers from a helicopter.  However, the Veteran stated that these events "did not affect him much at the time," and these experiences have generally not been identified as a stressor linked to PTSD by the Veteran or mental health professionals.  Because the first stressor did not occur during the Veteran's service, and because the Veteran does not have PTSD linked to an in-service stressor, service connection is not established, as explained below. 

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), this regulation provides that, for VA purposes, all mental disorder diagnoses must conform to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV).  The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including 38 C.F.R. § 4.125(a).  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id. 

In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD.  Thus, once a diagnosis of PTSD is established (whether or not it appears to conform to the DSM) and a nexus linking current symptomatology to a claimed in-service stressor, the Board may only apply the DSM-IV as a basis for returning a VA examination for clarification.  Id. (citing 38 C.F.R. § 4.125(a)).  The Board cannot use the DSM-IV as a basis for rejecting favorable medical evidence regarding the adequacy of the Veteran's symptomatology. Id.  In other words, diagnoses of PTSD are presumed to have been made in accordance with the DSM-IV criteria.  

Concerning the requirement that there be credible supporting evidence that the claimed in-service stressor occurred, section 3.304(f) sets forth circumstances that are exceptions to this rule and allow a claimant's lay testimony, alone, to establish the occurrence of the alleged stressor.

In the first circumstance, if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(1). 

In the second circumstance, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(2).

In the third circumstance, if a stressor claimed by a veteran is related to his "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(3).  For purposes of this relaxed evidentiary standard set forth in this subsection, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

In the fourth circumstance, if the evidence establishes the Veteran was a 
prisoner-of-war (POW) under the provisions of section 3.1(y) of the regulations, and the claimed stressor is related to that POW experience, in the absence of clear and convincing evidence to the contrary, and provided the stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  § 3.304(f)(4). 

If one of the above exceptions does not apply, then the veteran's statements alone will not be sufficient to establish an in-service stressor, but must be corroborated by credible supporting evidence.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.

The available evidentiary sources for corroboration of a claimed stressor are not limited to service records (as required prior to the adoption of 38 C.F.R. § 3.304(f)), but may also include other sources of evidence.  See Cohen, 10 Vet. App. at 143.  Corroboration of every detail of the stressor is not required.  Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  Moreover, a veteran's actual presence during the stressor event need not be specifically corroborated if the evidence shows that he was assigned to and stationed with a unit that was present when a reported event that has otherwise been verified occurred; such evidence strongly suggests actual exposure to the stressor event.  Id.  In general, with the exception of stressors based on personal assault, "after-the-fact medical nexus evidence," such as a VA examiner's finding that a claimant's PTSD was caused by the alleged in-service stressor, cannot by itself serve as credible supporting evidence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 396.  

In this case, the Veteran does not claim and there is no evidence otherwise showing that he engaged in combat with the enemy or was a prisoner of war.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  The service treatment records do not show diagnoses of PTSD or a related diagnosis such as anxiety disorder or "shell shock," and the Veteran does not state that he experienced or was treated for PTSD symptomology or other psychiatric symptomology during service. 

With regard to the first identified stressor in which the Veteran learned (not witnessed) that two friends died in a helicopter accident, because this stressor is not related to fear of hostile military or terrorist activity or personal participation in combat, corroboration is required by credible supporting evidence.  The evidence shows that this incident did not occur during service, but rather after the Veteran's service.  Specifically, the claims file contains a record from the National Archives and Records Administration (NARA) database showing that the helicopter crash occurred in December 1963, after the Veteran's separation from service in November 1963.  The Veteran has stated that this is a mistake and that the crash occurred in August 1963, during his deployment to Vietnam.  However, the Veteran has also submitted print-outs of e-mails he exchanged with members of his unit at the time, including one who went on a search mission for the missing soldiers.  These individuals also remembered the accident as occurring in December 1963.  The Veteran's unsupported assertion cannot corroborate this stressor, and the official record by NARA carries more weight than, and contradicts, his statement.  There is no supporting evidence of another helicopter crash occurring in August 1963 or during the Veteran's deployment, and the service members who died in the December 1963 crash were the ones identified by the Veteran.  Accordingly, an in-service stressor is not established with respect to this incident.

The preponderance of the evidence weighs against a medical link between PTSD and any other in-service stressor.  Specifically, a February 2013 Vet Center record reflects that with respect to traumatic events, the Veteran reported incoming small arms fire at night, but was at a safe place at the time.  He also reported that two close friends were "shot out of [a] helicopter" and lost in the China Sea, in reference to the above stressor incident.  He further reported that he went on two helicopter missions, in one of which he was a machine gunner.  Finally, he stated that he helped unload wounded Vietnamese from a helicopter.  He stated that these last events "did not affect [him] much at the time."  He also reported that he was present at a firefight as a witness "in street below," but it was noted that there was "no disturbance."  However, the loss of his friends shot out of the helicopter (the Board notes that there is no evidence the friends were shot, only evidence that the helicopter crashed) had increasingly bothered him throughout the years after the war.  The treating clinician stated that "these combat experiences [had] been aggravated by deaths while working as a fireman and EMT [emergency medical technician]."  In this regard, the Veteran worked as a fireman for decades after service.  The clinician found that the Veteran met the diagnostic criteria for PTSD "in experiencing several stressor events while in [the] military and later as a fireman and EMT in civilian life."  The Veteran reported emotional disturbance "continuing to the present to a significant degree and also report[ed] a pattern of avoidant behaviors beginning immediately after his stressor events in the military and expanding as he had additional stressor events as a civilian."  The clinician stated that the severity of the Veteran's responses on the Vet Center PTSD checklist were greater than should be expected for the level of combat he experienced in his report.  The clinician concluded that much of the disturbance the Veteran now reported was more likely a result of complicated grief related to the loss of two close friends in Vietnam.  This record also notes with regard to the PTSD checklist score that the "values reported by [the Veteran] seem somewhat greater than what this clinician would expect for the relative mildness of the combat stressors the client reported," and that its "validity seems questionable." 

Vet Center records dated from August 2013 to April 2014 reflect that the only traumatic event reported by the Veteran was the loss of "two very close friends who were killed when their helicopter was shot down," in reference to the December 1963 helicopter crash discussed above.  The clinician noted that the Veteran appeared to have emotional difficulty stemming from this incident.  The clinician also noted that the Veteran reported that he continued to do research on this incident, and that the emotional impact continued to affect his life.  In an August 2013 entry, the clinician stated that the Veteran appeared to be depressed and exhibiting PTSD symptoms "most likely the result of his experience while serving in Vietnam."  The only "experience" noted was that two close friends of the Veteran were killed in Vietnam, in reference to the helicopter crash, and that "this incident has deeply impacted him."

The September 2013 VA examination report reflects that the "primary stressor event" related by the Veteran was the loss of two soldiers he served with during his tour of Vietnam who went missing in action during a helicopter mission, in reference to the December 1963 helicopter crash discussed above.  He reported that he was told the crew took enemy fire and that both soldiers were killed.  The Board here notes that there is no evidence that this was the case, and in any event this incident occurred after the Veteran's service.  The Veteran stated that he was not involved with combat duties and not present when the incident occurred.  He did not identify any other in-service stressor.  The examiner concluded that the Veteran did not "present with conclusive evidence to support a PTSD diagnosis."  Rather, the examiner explained that the evidence supported a diagnosis of mood disorder that appeared to fit a dysthymic pattern.  The examiner noted that the "primary stressor" for the Veteran's mood condition was a long-standing history of chronic pain.  In this regard, the Veteran had reported first being treated for depression around 1973, and that he had a history of chronic pain beginning around that time.  The examiner further observed that the Veteran had significant co-morbid physical problems and pain issues that had a strong overlap with his depression.  The examiner noted that the Veteran may also have unresolved grief due to the loss of the two friends who died in the helicopter crash.  

The December 2015 VA examination report reflects that the Veteran became tearful as he described his "main stressor in the military," namely "finding out (not witnessing) two close friends gunned down in a helicopter and killed in Vietnam," in reference to the December 1963 helicopter crash.  The examiner noted that the Veteran did not mention any other stressors that contributed to his mental health condition.  In this regard, the examiner observed that the Veteran did not report that being shot at while in a helicopter or experiencing incoming fire was related to any mental health difficulties.  The examiner also stated that the Veteran's PTSD testing score was below the cutoff suggesting the presence of PTSD.  The examiner further remarked that although the Veteran stated that the deaths of his friends caused him to be cut off from others and unable to make friends, he reported having close and stable relationships with his family, including his children, grandchildren, and wife of over 40 years, suggesting that the Veteran did not have "detachment from others" to meet criterion D for a PTSD diagnosis, and that his difficulty making friends was unrelated to military service.  

The examiner diagnosed the Veteran with adjustment disorder with depressed mood.  The examiner opined that the Veteran's adjustment disorder with depressed mood was associated with difficulties coping with chronic medical conditions. 

In a December 2015 opinion, the same examiner opined that "it was less likely as not" that the Veteran's adjustment disorder had its clinical onset during active service or was related to an in-service disease, event, or injury, to include the in-service stressors described by the Veteran of being in a helicopter that was shot at or experiencing incoming small arms fire at night.  The examiner explained that the Veteran's records were consistent with a history of depression and insomnia dating back to at least 2004, and that he did not report any mental health symptoms while in service.  At the examination, he reported depressed mood associated with physical limitations and difficulty coping with chronic medical conditions, including shoulder surgery/chronic pain, peripheral neuropathy, chronic obstructive pulmonary disease (COPD), and a history of cardiac issues.  

Based on a review of the claims file, test results, and interview, the examiner concluded that the Veteran did not have a diagnosis of PTSD due to any events that occurred in service.  A diagnostic test score for PTSD was well below the cutoff score that was consistent with a diagnosis of PTSD.  Moreover, the examiner noted that there were discrepancies in the Veteran's description of the stressor claimed during the interview, namely two friends dying in a helicopter crash, which suggested that this event did not lead to PTSD.  Further, the examiner stated that the Veteran did not report any other event occurring during active service that may be related to PTSD, as the Veteran did not identify any other stressful events during the examination.  In this regard, the examiner noted that the Veteran did not report that being shot at while in a helicopter or experiencing incoming fire at night was related to any mental health difficulties.  

The Vet Center records and December 2015 VA examination report show that the Veteran's PTSD has not been linked to an in-service stressor.  The only stressor cited by him in the Vet Center records dating from August 2013 to April 2014, at the September 2013 VA examination, and at the December 2015 VA examination, was the December 1963 helicopter crash.  This event did not occur during the Veteran's active service, and thus does not qualify as an in-service stressor.  Accordingly, even if the Veteran has PTSD as a result of this stressor, as found in the April 2014 Vet Center record, service connection may not be established as it did not occur during service.  See 38 C.F.R. § 3.304(f).  

The other events mentioned by the Veteran have not been linked by a medical professional to PTSD.  The February 2013 Vet Center record notes that other events mentioned by the Veteran such as helping wounded Vietnamese soldiers did not affect the Veteran at the time or caused "no disturbance," and the December 2015 VA examiner also stated that other events mentioned by the Veteran, including taking incoming fire, were not related to any mental health difficulties.  Indeed, the Veteran did not even mention these other incidents in the Vet Center records dating from August 2013 to April 2014.  

Although the February 2013 Vet Center record reflects a diagnosis of PTSD, this diagnosis appears tentative and equivocal given the observation that the "validity" of the test scores on which the diagnosis was based "seem[ed] questionable."  The clinician observed that the Veteran's responses seemed exaggerated vis-à-vis his reported in-service stressors.  The December 2015 VA examiner's assessment that the Veteran did not have PTSD as a result of an in-service stressor carries more weight, as it is more definitive and supported by a thorough explanation consistent with the evidence of record, including the findings of the September 2013 VA examiner and the fact that the Veteran has generally not cited an in-service stressor as a source of his PTSD symptoms, but only the December 1963 helicopter crash that occurred after service.  There does not appear to be a significant difference in the symptoms and experiences reported by the Veteran in the February 2013 Vet Center record compared with the December 2015 VA examination report.  Moreover, and in the alternative, the PTSD diagnosis rendered in the February 2013 Vet Center record was never linked to a specific in-service stressor.  To the extent it was linked to the helicopter crash incident, as found in the subsequent Vet Center records dating from August 2013 to April 2014, this event did not occur during service.  

In short, the preponderance of the evidence shows that assuming the Veteran has a valid diagnosis of PTSD, it is not medically linked to an in-service stressor.  It has only been linked to the December 1963 helicopter accident, which occurred after the Veteran's service.  Thus, the requirements of an in-service stressor and a medical link to PTSD are not satisfied.  See 38 C.F.R. § 3.304(f). 

The Board is grateful to the Veteran for his service, and regrets that it cannot render a favorable decision on this matter.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for PTSD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Acquired Psychiatric Disorder Other than PTSD

The Veteran has been diagnosed with dysthymia (September 2013 VA examination report), adjustment disorder with depressed mood (December 2015 VA examination report), and depression (June 2002 and August 2013 private treatment records).  The preponderance of the evidence weighs against a relationship between the Veteran's diagnosed depression and adjustment disorder, or dysthymic disorder, and any disease or injury incurred in or aggravated by active service.  As these diagnoses are not defined as psychoses, they are not chronic diseases under VA law, and thus service connection may not be established based solely on continuity of symptomology.  See 38 C.F.R. § 3.303(b) (providing that service connection for chronic diseases may be established by a chronicity in service or continuity of symptomology after service); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012) (noting that continuity of symptomology is not sufficient to establish service connection for any disease not defined as chronic under 38 C.F.R. § 3.309(a) (2015)); see also 38 C.F.R. § 3.309(a) (listing chronic diseases, including psychoses); 38 C.F.R. § 3.384(f) (2015) (defining psychoses).  

Thus, to the extent the Veteran states he has experienced depression or other psychiatric symptoms ever since service, such a history does not establish service connection, putting aside the issue of whether it is credible or not.  Rather, there must be a medical nexus or causal relationship between a disease or injury incurred in or aggravated by active service and his current psychiatric disability.  See Walker, 708 F.3d at 1338-39; Holton, 557 F.3d at 1366.

The preponderance of the evidence weighs against an in-service disease or injury related to the development of depression or another psychiatric disability.  The service treatment records do not reflect treatment or reports of psychiatric symptoms, and the examination reports reflect normal clinical evaluations with regard to psychiatric functioning.  Moreover, the Veteran did not report a history of depression or other psychiatric symptoms in the report of medical history at separation.  The Veteran has never stated that he experienced psychiatric symptomology during service or was diagnosed with a psychiatric disorder at the time.  

In a March 2013 written statement, the Veteran stated that he was first treated for depression around 1977 by a Dr. M.M.  VA attempted to obtain these records and received a March 2014 response from Dr. M.'s office that they had been destroyed.  The Veteran was notified of this fact in an April 2014 letter and provided an opportunity to submit the records himself.  He was also notified of this fact in the June 2014 statement of the case.  The Veteran himself wrote in a February 2014 statement that he had submitted to VA the earliest records pertaining to depression, and that he had been told by all other doctors that his records had been destroyed.  

The September 2013 VA examination report also reflects that the Veteran reported first being treated for depression around 1973, and stated that he had a history of chronic pain problems beginning around this time.  He reported that he had ongoing symptoms of chronic pain and depression since then, and the examiner opined that the Veteran's diagnosed dysthymia was related to chronic pain.  

The fact that the Veteran's depression was diagnosed and treated in 1973 or earlier does not in itself show an in-service disease or injury or a relationship between such disease or injury and his depression.  

To the extent the Veteran's depression or other psychiatric symptoms are related to the fact that two friends died in a helicopter accident in December 1963, as discussed above, this event occurred after his service and thus does not establish a medical relationship to an in-service disease or injury.  

Finally, the December 2015 VA examiner's opinion constitutes probative evidence weighing against a relationship to service.  The examiner concluded that the Veteran's adjustment disorder and depression did not manifest in service-as supported by the service treatment records and with no evidence suggesting otherwise-and were related to the Veteran's current physical conditions.  The September 2013 VA examiner also found that the Veteran's dysthymia was due to chronic pain, and may also be due to grief at the loss of the two friends who died in Vietnam in the helicopter crash (which, as already discussed, occurred after the Veteran's service). 

The Veteran has not otherwise submitted evidence of an in-service disease or injury to which his diagnosed psychiatric disorders, including depression, may be related.  

Accordingly, the preponderance of the evidence weighs against an in-service disease or injury or a medical nexus to such.  Consequently, the criteria for service connection for an acquired psychiatric disorder, including depression, adjustment disorder with depressed mood, and dysthymia, are not satisfied.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a). 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder other than PTSD is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for posttraumatic stress disorder (PTSD) is denied. 

Service connection for another acquired psychiatric disorder, including adjustment disorder, depression, and dysthymic disorder, on a direct basis, is denied. 


REMAND

As discussed above, the Veteran has a pending appeal for peripheral neuropathy, and has requested a hearing before the Board.  At the December 2015 VA examination, he stated that his medical conditions, including peripheral neuropathy, have caused or aggravated his depression.  The examiner concluded that the Veteran had an adjustment disorder with depressed mood due to his physical conditions.  In a September 2013 written statement, he similarly asserted that his "nerve problems," in reference to peripheral neuropathy, "add[ed]" to his depression.  Accordingly, the record raises the issue of service connection for an acquired psychiatric disorder, including adjustment disorder and depression, secondary to peripheral neuropathy.  See 38 C.F.R. § 3.310 (2015) (setting forth criteria for establishing service connection on a secondary basis).  

The issue of service connection for peripheral neuropathy is pending before the Board, but is not yet ready for appellate review.  Specifically, because the substantive appeal (VA Form 9) was only recently submitted in May 2016, the Veteran has not been afforded a Board hearing as he requested, and the case has not been certified to the Board with required notice to the Veteran regarding his procedural rights.  

Because the outcome of the issue of entitlement to service connection for a psychiatric disorder, including depression, secondary to peripheral neuropathy, is intertwined with the outcome of the peripheral neuropathy claim, the Board will not address this issue at this time, and instead will remand to the AOJ to adjudicate the issue of secondary service connection once there is a disposition of the peripheral neuropathy claim.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After there is a disposition (grant or denial) of the peripheral neuropathy claim, and after completing any development that may be indicated based on the outcome of the peripheral neuropathy claim, adjudicate the issue of service connection for an acquired psychiatric disorder, including depression, as secondary to peripheral neuropathy. 

2. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


